231 S.C. 364 (1957)
98 S.E.2d 833
MRS. MAUDE HERNDON, Respondent,
v.
HUCKABEE TRANSPORT CORP., Appellant.
17308
Supreme Court of South Carolina.
June 11, 1957.
Messrs. Bogoslow & Howell, of Walterboro, for Appellant.
*365 Messrs. James P. Harrelson, of Walterboro, and Murdaugh & Eltzroth, of Hampton, for Respondent.
June 11, 1957.
OXNER, Justice.
This is an appeal from an order of the Circuit Court refusing a motion by defendant for a change of venue from Hampton County to Colleton County, upon the ground that "the convenience of witnesses and the ends of justice would be promoted by the change." Code of 1952, Section 10-310(3).
Plaintiff brought this action to recover damages for personal injuries sustained in a collision between an automobile driven by her and a tractor-trailer of defendant, which occurred at Ruffin, South Carolina, on June 12, 1956. This town is located in Colleton County about 12 miles from Walterboro, the county seat, and approximately 27 miles from Hampton, the county seat of Hampton County. The distance between Walterboro and Hampton is 28 miles.
Defendant, a motor freight carrier, is a South Carolina corporation with its principal place of business in Richland County. The driver of the tractor-trailer involved in the accident resides in Lexington County. Plaintiff is a resident of Colleton County. The physician who attended plaintiff, the highway patrolman who investigated the accident and two photographers who took pictures at the locus live at Walterboro. The record discloses that there are three or *366 four witnesses who live at or near Ruffin and that there are four eye-witnesses who reside in Hampton County.
It is settled by a long line of decisions that a motion of this kind is addressed to the discretion of the Judge who hears it, and his decision will not be disturbed by this Court except in a case of manifest error. Among the more recent cases are Wilson v. Southern Furniture Co., 224 S.C. 281, 78 S.E. (2d) 890; McKinney v. Noland Co., 227 S.C. 27, 86 S.E. (2d) 607; Simmons v. Cohen, 227 S.C. 606, 88 S.E. (2d) 679; Holden v. Beach, 228 S.C. 234, 89 S.E. (2d) 433; McCauley v. McLeod, 230 S.C. 380, 95 S.E. (2d) 611.
The facts here fall far short of showing an abuse of discretion.
The order of the Circuit Court is affirmed.
STUKES, C.J., and TAYLOR, LEGGE and MOSS, JJ., concur.